Citation Nr: 1517877	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  11-29 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified before the undersigned at a November 2012 Board videoconference hearing; a copy of that transcript is of record. 

The Board previously remanded this case for further development in September 2014.  The case has now been returned to the Board for appellate review. 

As a final preliminary matter, the Board notes that this case was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems.  


FINDING OF FACT

Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service; nor is it proximately due to or aggravated by the Veteran's service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to the Veteran's service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent a pre-rating letter in October 2010 that fully addressed all notice elements.  The letter provided information as to what evidence was required to substantiate his service connection claim on a direct and secondary basis and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.   Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment and personnel records, post-service reports of VA and private treatment, Social Security Administration (SSA) records, and VA examination reports.  Moreover, the Veteran's statements in support of the claim, including his Board hearing testimony, are of record.  The Board has carefully reviewed such statements and testimony and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.   

Additionally, the Veteran was afforded a VA examination in November 2010 and a subsequent VA etiological opinion was obtained in November 2014 with respect to his claim.  The Board finds that the VA examination with subsequent opinion is adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Moreover, in November 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2012 hearing, the undersigned noted the issue on appeal and information was obtained regarding the Veteran's contentions.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claim on a secondary basis.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board remanded the case in September 2014 so that additional medical evidence could be obtained, to include an additional etiological  opinion.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with the September 2014 remand.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the AOJ to obtain a VA etiological opinion.  As noted above, a VA opinion was obtained in November 2014 that is adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the September 2014 Board remand and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Analysis

The Veteran is seeking service connection for hypertension.  Primarily, he contends that his hypertension is secondary to his service-connected diabetes mellitus. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, hypertension is one of the diseases listed under 38 C.F.R. § 3.309(a) and, thus, service connection may be established simply based on a showing of continuity of symptomatology.   

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records are silent with respect to any findings pertaining to hypertension.  However, post-service VA and private treatment records do show a diagnosis of hypertension.  In this regard, a May 2005 private treatment record showed that the Veteran reported being diabetic for several years as well as a past medical history of hypertension.  Follow up private and VA treatment records continue to show treatment for both disabilities.  

The Veteran was afforded a VA examination in November 2010.  The claims file was reviewed.  The examiner noted that the Veteran's hypertension had its onset in 2000 and that the Veteran was diagnosed with diabetes and hypertension simultaneously.  The examiner concluded that it was less likely as not that the Veteran's high blood pressure was caused by or a result of diabetes mellitus.  The examiner explained that the Veteran was diagnosed by history of hypertension concurrently with diabetes, and there was no diabetic nephropathy. 

During the November 2012 Board hearing, the Veteran acknowledged that he had not been diagnosed with diabetes or hypertension until the late 1990s or early 2000s, but he contended that diabetes can cause hypertension without the presence of nephropathy.  

Based on the hearing testimony, in its September 2014 remand, the Board determined that the November 2010 VA examination report failed to provide an adequate rationale and thus was insufficient for appellate review.  Specifically, the Board found that an explanation was necessary to clarify how a simultaneous diagnosis and absence of nephropathy rules out causation of hypertension by diabetes and, thus, remanded the case for an additional opinion.  

A VA opinion was obtained in November 2014.  The examiner reviewed the Veteran's electronic record and determined that his hypertension was not caused by, a result of, or aggravated by his service-connected diabetes.  The examiner rationalized that the accepted medical concept is that diabetes per se does not affect hypertension until the development of diabetic nephropathy.  This Veteran does not have diabetic nephropathy.  He has a normal BUN and creatinine and has had only one elevated urine albumin which could be caused by his hypertension.  The accepted definition of diabetic nephropathy is a persistent urine microalbuminuria over multiple tests associated with an elevated BUN and creatinine.  Concurrently, the absence of the diagnosis of diabetic nephropathy means that the service connected diabetes will not aggravate and did not cause the Veteran's hypertension. The examiner also observed that the Veteran's body weight of 339 pounds and a BMI of 47 is a major factor in his health.
 
Again, the VA examiner considered the Veteran's record and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above that specifically addressed how the absence of nephropathy rules out causation of hypertension by diabetes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion.

The Board observes that when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). 

Starting first with presumptive service connection, the Board notes that, although hypertension has been diagnosed, there is no evidence of hypertension within one year of service.  In fact, the Veteran himself testified that he was not diagnosed with hypertension until at least the late 1990s, which would have been well over one year after his discharge from service.  As such, an award of service connection on a presumptive basis for chronic disease is precluded.  38 C.F.R. §§ 3.307, 3.309.  Likewise, although the Veteran has been awarded service connection for diabetes mellitus as being due to herbicide exposure, hypertension is not a disease that is recognized to be presumptively related to herbicide exposure.  38 C.F.R. § 3.309(e) 

Moreover, the evidence does not show and the Veteran has not asserted that his hypertension is directly related to service.  Thus, as there is no lay or medical of evidence of hypertension in service or for many years after service, the Board also must find that service connection for hypertension on a direct basis is not warranted.  See Walker, supra.   

The Board now turns to whether the claim may be allowed on a secondary basis.
On this question, the November 2010 VA examination and subsequent November 2014 VA opinion clearly found that the Veteran's hypertension was not caused by or aggravated by his service-connected diabetes mellitus.  As discussed above, the Board finds the November 2014 opinion to be sufficient for appellate review and of high probative value.  Moreover, no other evidence of record refutes the examiner's opinion.

The Board has also considered the Veteran's statements that he believes his hypertension is due to his service-connected diabetes mellitus.  However, given that the Veteran does not have any special medical expertise, the Board must find that he is not competent to give a medical opinion as to whether his hypertension is secondary to his service-connected diabetes mellitus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, his statements are outweighed by highly probative November 2014 VA opinion and, in turn, service connection is also not warranted on a secondary basis. 

In conclusion, based on the analysis above, a preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied. 





____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


